Citation Nr: 1404486	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service-connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

During the course of the appeal, by a rating decision of December 2011, the issue of service-connection for a posttraumatic stress disorder (PTSD) was granted.  This represented a full grant of the benefit sought.  As such, the issue of service-connection for PTSD is no longer on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the appeal in December 2010 and requested that the June 2008 VA examiner clarify his positive nexus opinion.  The June 2008 VA examiner had noted that the Veteran was treated for meningitis during service, which had caused severe muscle spasm and to have considerable reverse arching in his spine.  The examiner noted that the Veteran had continued to have an exaggerated lordotic curvature of the spine which could at least as likely as not cause his low back condition.  In the December 2010 remand, the Board acknowledged the VA examiner's favorable conclusion, but expressed concerned that several of the in-service complaints and findings noted by the examiner in support of the opinion were not documented in the service treatment records.  

In his most recent addendum in February 2011, the VA examiner noted that "none of the records I found showed any mention of back muscles spasms or an exaggerated lumbar lordosis.  I could find no objective evidence of either of these conditions."  No further clinical findings or conclusions were noted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner essentially summarized his review of the service treatment records without providing any conclusion or rationale for such conclusion.  In light of these deficiencies, a new opinion with a different VA examiner should be provided to determine the etiology of any current low back condition, taking into account the pertinent evidence, including the Veteran's lay statements of his back symptoms.  

Accordingly, the case is REMANDED for the following action:

1. After any development deemed necessary is completed, the RO should give the claims file to an appropriate VA examiner to determine the etiology of the Veteran's low back disabilities, including, degenerative disc disease and degenerative joint disease.  If possible, the file should be provided to an examiner who has not previously seen the Veteran.  The examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled. 
   
The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disabilities are (1) etiologically related to his active service or (2) that it has been caused or permanently aggravated by his service-connected residuals of meningitis?  

Any opinion and rationale should specifically discuss the Veteran's contentions regarding  his in-service treatment for meningitis, his assertion of his July 1966 lumbar puncture causing his low back condition, and the July 1966 record of back pain from the service treatment records.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



